Citation Nr: 0306661	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  98-10 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to service connection for pleural disease, 
claimed as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel
INTRODUCTION

The veteran served on active duty from July 1960 to June 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 RO decision which denied 
entitlement to service connection for pleural disease, 
claimed as due to asbestos exposure.  The veteran was 
afforded a personal hearing at the RO in March 1999 and a 
videoconference hearing before an Acting Member of the Board 
in June 2001.  Transcripts of both hearings are included in 
the claims folder.  The Board remanded the case in August 
2001 for further development, and the case was returned to 
the Board in January 2003.  

The Member of the Board who conducted a hearing in June 2001 
in this case is no longer employed by the Board.  Pursuant to 
38 C.F.R. § 20.707 (2002), the Member of the Board who 
conducts a hearing shall participate in making the final 
determination of the claim.  By February 2003 letter, the 
veteran was afforded an opportunity to have another hearing 
and was informed that if he did not respond within 30 days, 
the Board would assume that he did not want an additional 
hearing.  Since no response was received by the veteran, it 
is presumed that he does not wish an additional hearing, thus 
the case is ready for appellate review.   


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.

2.  The competent evidence of record does not reflect that 
the veteran has a pleural disease, claimed as due to asbestos 
exposure which was first shown or made worse by active 
military service.  The weight of the competent evidence does 
not demonstrate that the veteran currently has asbestosis or 
an asbestos-related lung disorder.  

CONCLUSION OF LAW

A pleural disease, to include claimed as due to asbestos 
exposure is not shown to have been incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5100 et. seq. (West. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.303, 3.304, and 3.326 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  The Board has therefore reviewed 
this case with the provisions of those laws in mind, and 
finds that VA's duty to assist the appellant in developing 
the evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examinations and pertinent medical treatment records were 
requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through rating decisions 
and a statement of the case and supplements thereto, and was 
specifically advised of the notice and duty to assist 
provisions of the VCAA in correspondence dated in September 
2001 as well as in the November 2002 supplemental statement 
of the case.  In this regard, the Board notes that the 
September 2001 RO correspondence made specific reference to 
evidence that would be obtained by the Board and records that 
the veteran was asked to submit in support of his appeal.  He 
has not identified any additional, relevant evidence that has 
not been requested or obtained.  As it appears that all 
pertinent evidence has been obtained, the Board finds that 
the claims are ready to be reviewed on the merits.  See VCAA; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, 
letters to the veteran have informed him as to evidence he 
should submit, and informed him of what the VA would obtain.  
As there is no showing that there is additional evidence that 
could be obtained, the Board may proceed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110,1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (2002).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A review of the veteran's service medical records shows that, 
he gave a history of ear, nose, and throat (ENT) trouble, 
chronic or frequent colds, shortness of breath, and pain or 
pressure in his chest as part of the medical history portion 
of his March 1972 medical examination in connection with his 
discharge from service.  His lungs and chest were normal on 
clinical evaluation.  

On VA examination conducted in May 1980, the veteran 
complained of unspecified trouble with his chest and 
difficulty breathing.  On clinical evaluation, the examiner 
indicated that there was no cough, or expectoration, and the 
mobility of the chest wall was normal.  Palpation, percussion 
and auscultation of the chest were normal.  X-ray study of 
the chest resulted in a clinical finding of a normal chest.  

A May 1993 private chest X-ray study reflected that the 
veteran had taken a poor inspiratory effort.  The lungs were 
free of active disease.  There was no radiographic evidence 
of interstitial fibrosis, and no lung masses were seen.  The 
examiner indicated that there was pleural thickening present 
in both hemithoraces, which was more severe on the right side 
than on the left side.  It was noted that no pleural or 
diaphragmatic calcifications were identified, and the 
costophrenic angles were clear.  The examiner opined that the 
findings were consistent with asbestos- related pleural 
disease.  

In a June 1997 case review report, Marc Wilkenfeld, M.D., 
indicated that he had reviewed test results and other 
information obtained in an asbestos medical screening of the 
veteran conducted in May 1997.  Dr. Wilkenfeld described the 
veteran as a person with a history of shortness of breath 
when rushing on level ground, or when walking up a slight 
hill.  The veteran indicated that his history of shortness of 
breath dated back to the 1970s.  His problems with shortness 
of breath prevented him from keeping up with others his age.  
He complained of a cough, which was productive of yellow 
sputum; as well as a cough which was productive of blood-
streaked sputum.  The veteran indicated that he coughed up 
blood.  His additional complaints included chest pain, which 
Dr. Wilkenfeld described as pleuritic, and difficulty with 
swallowing.  It was noted that the veteran was not currently 
a cigarette smoker.  He smoked two packs of cigarettes a day 
for twenty years, but he had not smoked in the past 15 years.  
Dr. Wilkenfeld reported that the veteran had indicated that 
he was a warehouse worker in the service.  The veteran 
believed that there was asbestos present in the places in 
which he worked during service, and that he had been exposed 
to asbestos during service.  It was noted that his post-
service employment, in the 1970s included work as a roofer's 
helper, and believed that he had again been exposed to 
asbestos in connection with that employment.  From 1984 until 
the date of Dr. Wilkenfeld's medical evaluation, the veteran 
had been employed as a pipefitter at the Portsmouth Naval 
Shipyard.  He indicated that he was exposed to large amounts 
of asbestos in connection with materials which covered pipes 
with which he worked.  He stated that working conditions were 
very dusty, and that he had not been provided with response 
protection or protective clothing.  On clinical evaluation, 
the veteran's head, ears, neck, nose, and throat were normal.  
The lungs did not disclose rales, rhonchi, or wheezes.  
Auscultation of the chest was normal.  The doctor described 
the results of pulmonary function testing (PFT) of the 
veteran as entirely within normal limits.  Dr. Wilkenfeld 
opined that it was within a reasonable degree of medical 
certainty that the pleural plaques noted on X-ray study of 
the veteran's chest in 1993 occurred as a result of 
occupational asbestos exposure.  A portion of a copy of the 
PFT studies of the veteran, dated in May 1997, was associated 
with the claims folder.  

In December 1997, the veteran provided his responses to a VA 
questionnaire regarding asbestos exposure.  He indicated that 
his pleural disease had been initially diagnosed at the 
Portsmouth Naval Shipyard, in Portsmouth, New Hampshire, in 
1985.  He further asserted that he was exposed to asbestos 
prior to service, when he was involved with removing 
insulation from pipes in the 1950s, at a VA medical facility 
in Togus, Maine.  He added that, during service, he worked as 
a plant helper at a cold storage plant, as a meat cutter, and 
as a plumber's helper.  

Service personnel records pertaining to the veteran reflected 
that the veteran's duties during service included working as 
a dry storage warehouseman, and as a supply service 
specialist.  A performance evaluation dated in August 1963 
shows that the veteran assisted in remodeling the Commissary 
store and installing new shelves.  

During the March 1999 RO hearing, the veteran testified that 
his initial duty assignment on entering service in 1960 was 
assisting in the refurbishing of a building at an Air Force 
base.  Subsequently, he worked in remodeling a cold storage 
plant and worked in a cold storage facility.  The veteran 
asserted that throughout his military service, he was exposed 
to asbestos.  He expressed his belief that his exposure to 
asbestos in service had been more significant than his post-
service exposure to asbestos at the Portsmouth Naval Shipyard 
because he had been provided with protective clothing and 
respirators at the Portsmouth Naval Shipyard, and he had not 
been provided with such protection during his asbestos 
exposure in service.  He testified that he was periodically 
tested for asbestos exposure at the Portsmouth Naval 
Shipyard, but he was unaware as to whether the records of 
such testing had been provided to VA.  The veteran stated 
that he had been told that his pleural disease had progressed 
since its onset, and that he had been recently diagnosed with 
bronchitis.  The veteran did not specifically identify the 
medical providers(s) who diagnosed his bronchitis.  

At a video conference hearing before an Acting Member of the 
Board in June 2001, the veteran testified that in 
approximately 1987, medical care providers at an U.S. Navy 
clinic diagnosed his respiratory disorder.  He explained that 
a group of attorneys representing the union at the shipyard 
in which the veteran was employed arranged for PFT studies to 
be performed.  He indicated that medical care providers told 
him that his pleural disease was related to service.  

VA medical records dated from November 1999 to November 2001 
essentially reflect that the veteran received treatment for a 
variety of disorders including, dermatitis, gastroesophageal 
reflux disease, benign prostatic hypertrophy, and low back 
pain.  Several records note a history of asbestosis which was 
treated with an inhaler.  A November 1999 record reflects a 
history of pleural thickness from asbestos exposure.  A 
December 1999 chest X-ray reveals a diagnostic impression of 
grossly negative chest without adequate inspiratory effort.  

VA medical records dated from July 2001 to January 2002 
essentially show that the veteran was seen for evaluation of 
obstructive sleep apnea.  The veteran complained of dyspnea 
on exertion which the examiner related to obesity, 
deconditioning and sleep apnea.  Pulmonary function test 
results reflected FEV-1 at 85 percent predicted, FVC at 86 
percent predicted, and FEV/FVC at 82 percent.  

In RO correspondence dated in March 2002, it was requested 
that the veteran provide additional details regarding any 
civil claims related to his claimed asbestos exposure or any 
records pertaining to a Worker's Compensation claim for 
pleural disease.  The veteran did not reply to the RO request 
for such information.  

In a March 2002 statement, the veteran indicated that he had 
no additional medical records to submit pertaining to his 
claim for service connection.  

On VA respiratory examination in July 2002, the veteran 
related that during active duty he worked in cold storage 
facilities helping with asbestos insulation and was exposed 
to asbestos.  He said that he did not wear any sort of 
protection at that time.  The veteran also related that he 
was exposed to asbestos while working at a Naval shipyard 
beginning in 1985.  The veteran indicated that he stopped 
smoking in 1983.  He denied current symptoms of cough, 
wheezing, hemoptysis, sputum production, fever or night 
sweats.  It was noted that he routinely used an inhaler for 
treatment of exertional breathlessness.  On physical 
examination of the chest, it was noted that the accessory 
muscles of respiration were not being utilized.  Respirations 
were symmetrical, but chiefly abdominal in nature.  The lungs 
were clear and resonant to percussion and auscultation.  No 
wheezing upon forced expiration was shown.  The diagnoses 
included history of asbestos exposure and marked exogenous 
obesity.  

Subsequent to the July 2002 VA examination, additional 
diagnostic testing, including a chest X-ray and pulmonary 
function studies were conducted.  The July 2002 chest X-ray 
study revealed a pulmonary nodule which could be related to 
shallow inspiratory effort.  No other obvious abnormality was 
shown.  July 2002 pulmonary function tests revealed large 
lungs with relatively normal spirometry.  The diffusion 
capacity of the lungs for carbon monoxide (DLCO) was 75 
percent, normalized to 96 percent.  

As to claims involving service connection for asbestos-
related disease, the Board notes that there has been no 
specific statutory guidance with regard to these claims, nor 
has the VA promulgated any regulations.  However, the VA has 
provided some guidelines for considering compensation claims 
based on exposure to asbestos, and such are set forth in VA 
Adjudication Procedure Manual, M21-1, Part VI, par. 7.21.  
The manual notes that asbestos fiber masses have a tendency 
to break easily into tiny dust particles that can float in 
the air, stick to clothes, and may be inhaled or swallowed.  
Inhalation of asbestos fibers can produce fibrosis and 
tumors. The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Cancers of the larynx 
and pharynx as well as the urogenital system (except the 
prostate) are also associated with asbestos exposure.  The 
manual notes that lung cancer associated with asbestos 
exposure originates in the lung parenchyma rather than the 
bronchi.  Occupations involving asbestos exposure include 
shipyard and insulation work, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
etc.  Many people with asbestos-related diseases have only 
recently come to medical attention because the latent period 
varies from 10 to 45 or more years between first exposure and 
development of disease. In addition, exposure to asbestos may 
be brief (as little as a month or two) or indirect (bystander 
disease).  The Manual provision indicates that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease. See also 
McGinty v. Brown, 4 Vet. App. 428 (1993).  See also, 
VAOPGCPREC 4-2000 for a discussion of these manual 
guidelines.  (Opinion of the Department of Veterans Affairs 
General Counsel).  

The first question that must be addressed is whether the 
veteran was exposed to asbestos in service.  In written 
statements and transcribed in medical records, the veteran 
has reported a history of exposure to asbestos while during 
service. Specifically, he has claimed that he worked on 
asbestos insulation in cold storage facilities during service 
in the Air Force.  Service personnel records essentially show 
that he worked as a dry storage warehouseman and as a supply 
service specialist.  A performance evaluation dated in August 
1963 shows that the veteran assisted in remodeling the 
Commissary store and installing new shelves.  However, the 
veteran has also reported significant post-service exposure 
to asbestos while working at a Naval shipyard.  It is noted 
that medical records from service and from a significant 
number of years in the post-service period are negative for 
complaints, findings, or diagnoses of lung or respiratory 
pathology, including asbestosis.  Thus, while there are some 
findings in the record suggesting that the veteran may have 
been exposed to asbestos, it is unclear whether or not any 
such exposure occurred during active duty.  

The Board notes that in some VA medical reports a history of 
asbestosis has been transcribed in the record.  In addition, 
Dr. Wilkenfeld opined that the veteran had pleural plaques 
which were the result of occupational asbestos exposure.  
However, no competent medical opinion has been offered which 
shows that pleural plaques are related to military exposure 
to asbestos.  In fact he attributed the findings to 
occupational exposure.  It is noted that when providing 
history to this examiner, it was indicated that when he 
worked as a pipefitter in a Naval Shipyard that there had not 
been much protection.  Moreover, the July 2002 VA examination 
report noted that the veteran's pulmonary function studies 
were essentially normal and the chest X-ray findings were not 
consistent with asbestos exposure.  Other studies have failed 
to reveal chronic findings of asbestos exposure, and there 
has been no continuing pulmonary disorder shown since 
separation from service.

Thus, the fact remains that the veteran does not have 
asbestosis or any other lung disorder that has been medically 
linked with exposure to asbestos during active service or any 
time thereafter.  In the opinion of the Board, the 
overwhelming weight of the evidence suggests that asbestosis 
is not present.  Moreover, there is no showing of continuing 
lung problems in service and continuing since service.  As 
such there is no basis for service connection for any current 
lung pathology.

The Board has also considered lay statements and testimony 
from the veteran that he has pleural disease attributable to 
in-service asbestos exposure.  Although such statements and 
testimony are probative of symptomatology, they do not 
constitute competent or credible evidence of a diagnosis or 
medical causation of a disability. See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  He lacks the medical expertise to offer an opinion 
as to the existence of the disability, as well as to medical 
causation of any current disability.  Id.  In the absence of 
competent, credible evidence of a current diagnosis or 
medical causation, service connection is not warranted for 
pleural disease claimed as due to in-service asbestos 
exposure.  

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for pleural disease 
claimed as due to asbestos exposure and the benefit of the 
doubt rule is inapplicable.


ORDER

Service connection for pleural disease, claimed as due to 
asbestos exposure, is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

